Citation Nr: 9923161	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
pneumonia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to February 1946, and service as a New Philippine Scout from 
March 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from a January 1999 order by the United 
States Court of Appeals for Veterans Claims (Court) decision 
which, inter alia, vacated an April 1997 Board decision.  See 
[redacted].

The record reflects the matter on appeal arose from a 
February 1996 rating decision by the Manila, Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied reopening a previously denied claim.  


FINDINGS OF FACT

1.  In October 1967 the RO denied entitlement to service 
connection for pneumonia; the veteran did not perfect an 
appeal.

2.  The evidence submitted since the October 1967 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration.

3.  The veteran has not provided competent medical evidence 
demonstrating a present disability as a result of pneumonia 
incurred during recognized guerrilla or New Philippine Scout 
service.


CONCLUSIONS OF LAW

1.  The October 1967 rating decision, which denied 
entitlement to service connection for pneumonia, is final.  
38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. § 19.153 (1967); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

2.  Evidence submitted since the October 1967 rating decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for pneumonia is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for pneumonia.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In October 1967 the RO denied entitlement to service 
connection for pneumonia.  The veteran was notified by 
correspondence dated October 30, 1967, but did not perfect an 
appeal.  Therefore, the October 1967 rating decision is 
final.  38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. § 19.153 
(1967); (currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 20.1103 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim VA must reopen the claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The Court has reviewed and 
upheld the standards regarding the issue of finality.  Reyes 
v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

In this case, evidence submitted since the denial of the 
veteran's claim in October 1967 includes information which 
bears directly and substantially upon specific matters under 
consideration.  The evidence includes records from the 
Veterans Memorial Medical Center (VMMC) dated in July 1974 
which show diagnoses of pulmonary fibrosis, right base 
pneumonitis, probable right lower lobe bronchiectasis, 
minimal pulmonary tuberculosis, and chronic bronchitis.  

The Board finds that the medical records added to the record 
are "new" since they were not available for review in 
October 1967, and that they are "material" since they bear 
directly on matters which were the bases of the prior denial 
of service connection.  The Court has held that the 
credibility of evidence must be presumed for the purpose of 
deciding whether it is new and material.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Therefore, as the Board finds 
the medical evidence added to the record is "new and 
material" to the veteran's claim, the claim is reopened.  
See 38 C.F.R. § 3.156.

In light of the determination above, the Board must also 
determine whether a well-grounded claim has been submitted 
and whether VA has met its duty to assist in the development 
of the claim prior to a de novo review on the merits of the 
claim.  See Elkins, 12 Vet. App. 209; Winters, 12 Vet. App. 
203.  These matters are addressed in the following sections 
of this decision.

Service Connection Claim
Background

Service medical records include a May 1945 examination report 
and a February 1946 discharge examination report which found 
normal lungs.  A February 1946 chest x-ray was negative.

A March 1946 New Philippine Scout enlistment examination 
revealed clear normal lungs.  Hospital records dated in 
November 1946 show the veteran was treated for moderately 
severe right lower lobe bronchopneumonia.  Subsequent records 
dated in November 1946 show the veteran was discharged to 
duty.  The examiner noted the veteran had been asymptomatic 
for several days and that his chest was perfectly clear.  The 
veteran's February 1949 separation examination revealed no 
significant abnormalities of the lungs or chest.  The chest 
x-rays were reportedly normal.

In October 1967 the RO denied entitlement to service 
connection for pneumonia because the evidence of record did 
not demonstrate a present pneumonia disability.

Evidence Received after October 1967

In February 1979 the veteran submitted a copy of a December 
1978 VMMC x-ray examination report which included a diagnosis 
of pulmonary fibrosis.  

In correspondence dated in July 1988 the veteran stated his 
belief that he developed pulmonary tuberculosis as a result 
of bronchopneumonia during service.  

In August 1995 the veteran submitted VMMC medical records 
dated in July 1974 which included diagnosis of right base 
pneumonitis and chronic bronchitis.  It was noted the veteran 
was first diagnosed with pulmonary tuberculosis in 1973.  
Hospital records dated in July 1974 included diagnoses of 
right lower lobe bronchiectasis and minimal pulmonary 
tuberculosis.  

In statements and personal hearing testimony in support of 
the claim the veteran argued, in essence, that he had 
incurred chronic disabilities as a result of pneumonia during 
service.  He stated that he had been treated for 
bronchopneumonia and chronic bronchitis after service which 
were the "same kind of diagnoses" as he received during 
service.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran has a present disability as a result 
of pneumonia during recognized guerrilla or New Philippine 
Scout service.  The Board notes the veteran's February 1949 
separation examination revealed no lung or chest 
abnormalities, and that medical records show the veteran was 
first diagnosed with chronic pulmonary disorders in 1973 
approximately 24 years after the veteran's separation from 
the New Philippine Scouts.

The only evidence of a present disability related to 
pneumonia during service is the veteran's own opinion.  While 
he is competent to testify as to symptoms he experiences, he 
is not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for pneumonia.  See 
38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim on a basis different from that of the original RO 
determination, the veteran was notified of changes in 
pertinent law by the January 1999 Court order and provided an 
opportunity by the Board to submit additional evidence in 
support of his claim.  In addition, the record reflects the 
veteran has consistently argued for entitlement to service 
connection throughout the course of his appeal.  Therefore, 
the Board concludes the veteran has not been prejudiced by 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Therefore, as the Board finds the veteran has 
not submitted a well-grounded claim for entitlement to 
service connection for pneumonia and finds VA has met its 
duty to assist, no additional development is warranted.  


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for pneumonia, 
the appeal is reopened.

Entitlement to service connection for pneumonia is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

